DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tootell (US 20200294751 A1).
Regarding claim 1, Tootell teaches an ionizer (fig. 1B) that ionizes sample gas by electron ionization comprising:
a) An ionization chamber (formed by gas source block 7);
b) A sample gas introduction port (gas injection means not shown, [0051]) provided in the ionization chamber for introducing sample gas;
 c) An electron beam emitting section (filament 1) which emits an electron beam toward the ionization chamber, molecules of the sample gas being ionized by coming into contact with electrons of the electron beam (gas ions formed by electron bombardment, [0052]);

e) an ion outlet (exit slit 10) provided in the ionization chamber for emitting an ion of the sample gas generated by coming into contact with the electron beam. 
Regarding claim 2, Tootell teaches that two of the electron beam passage openings (2 and 15) are symmetrically formed with a center of internal space of the ionization chamber between them (fig. 1B).
Regarding claim 3, Tootell teaches a repeller electrode (repeller plate 8) for formed a pushing electric field for pushing an ion in a direction toward the ion outlet inside the ionization chamber.
Regarding claim 10, Tootell teaches that the electron beam passage opening (2, fig. 1B) has a length in a direction of the path longer than a widest width of the electron beam passage opening in a cross section orthogonal to the direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tootell in view of Colby (US 6,958,475 B1).
Regarding claims 4 and 5, Tootell teaches a mass spectrometer ([0050]) comprising the ionizer according to claim 1.
Tootell does not teach a mass separation unit or quadrupole mass filter which separates an ion generated by the ionizer according to a predetermined mass-to-charge ratio; and a detector which detects an ion separated by the ion separation unit.
Colby teaches a mass spectrometer having a mass separation unit which is a quadrupole mass filter (mass filter 340; quadrupole, col. 4 line 30) which separates ions according to a mass-to-charge ratio and a detector (350) which detects the ions.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tootell to have the quadrupole mass filter and detector of Colby as this is a known simple setup for a mass spectrometer which allows ion selection and detection based on m/z ratio in a known manner.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tootell in view of Doherty (US 20090194679 A1).
Regarding claim 6, Tootell teaches a mass spectrometer comprising the ionizer according to claim 1. 
Tootell does not teach a front-stage quadrupole mass filter which separates ions generated by the ionizer according to a mass-to-charge ratio, an ion dissociation unit which dissociates an ion selected by the front-stage quadrupole mass filter, a rear-stage quadrupole mass filter which separates a product ion generated by dissociation in the ion dissociation unit according to a mass-to-charge ratio; and a detector which detects an ion separated by the rear-stage quadrupole mass filter.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the electron ionization source of Tootell in the multi-stage dissociation mass spectrometer of Doherty, as a matter of substituting a known equivalent electron ionization system with the advantages of selectively performing electron ionization or chemical ionization based on the preferred ionization mode for a given sample.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tootell in view of McCauley (US 20060016978 A1).
Regarding claim 7, Tootell teaches a mass spectrometer comprising the ionizer according to claim 1.
Tootell does not teach a time-of-flight mass separation unit in an orthogonal acceleration system which separates ions generated by an ionizer according to a mass-to-charge ratio, and a detector which detects an ion separated by the time-of-flight mass separation unit.
McCauley teaches a mass spectrometer (fig. 11) having an electron ionizer (ion source 202, [0074]) and a time-of-flight mass separation unit (analyzer 204) with an 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tootell to have the time-of-flight analyzer and detector of McCauley as this is a known simple setup for a mass spectrometer which allows ion selection and detection in order to analyze the composition of a sample in a known manner.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tootell in view of Reilly (US 20170110311 A1).
Regarding claim 8, Tootell teaches a mass spectrometer comprising the ionizer according to claim 1.   Tootell does not teach a quadrupole mass filter which separates the ions generated by the ionizer according to a mass-to-charge ratio, an ion dissociation unit which dissociates an ion selected by the quadrupole mass filter, a time-of-flight mass separation unit in an orthogonal acceleration system which separates a product generated by dissociation in the ion dissociation unit according to a mass-to-charge ratio, and a detector which detects an ion separated by the time of flight mass separation unit.
Reilly teaches a mass spectrometer (fig. 3) comprising an electron ionization source ([0065]), a quadrupole mass filter (Q1, 14) which separates ions according to a mass-to-charge ratio, an ion dissociation unit (Q2, 16) which dissociates an ion selected by the quadrupole mass filter, a time-of-flight mass separation unit (17) in an orthogonal acceleration system (25) which separates a product generated by dissociation in the ion 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tootell to have the fragmentation-based time-of-flight analyzer and detector Reilly as this is a known type of mass analyzer with high sensitivity and accuracy for both precursor and product ions (Reilley [0009]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tootell in view of Ishihara (US 5,118,939 A).
Regarding claim 9, Tootell teaches a mass spectrometer comprising the ionizer according to claim 1.   Tootell does not teach a double-focusing mass separation unit which separates ions generated by the ionizer according to a mass-to-charge ratio by a sector magnetic field and a sector electric field, and a detector which detects an ion separated by the double-focusing mass separation unit.
Ishihara teaches a mass spectrometer having a double-focusing mass separation unit which separates ions according to a mass-to-charge ratio by a sector magnetic field (14) and a sector electric field (12), and a detector (16) which detects an ion separated by the double-focusing mass separation unit.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tootell to have the double-focusing mass spectrometer of Ishihara, as a matter of selecting a known type of mass spectrometer capable of detecting ions with a high mass range (Ishihara col. 6 lines 24-26) with no unexpected result.
Response to Arguments
Regarding applicant’s arguments with respect to the prior rejection in view of JEOL, Ltd, the apparatus described in that document ionizes gas by both electron ionization and chemical ionization, depending on the configuration, and so meets the preamble claim of “an ionizer that ionizes sample gas by electron ionization”.  However the current amendment clarified that the electron ionization occurs in the same configuration in which the beam passage opening has a length longer than a width of a cross section, and so necessitated the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881